
	

113 S2616 IS: Idaho County Shooting Range Land Conveyance Act
U.S. Senate
2014-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2616
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2014
			Mr. Risch (for himself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require the Secretary of the Interior to convey certain Federal land to Idaho County in the
			 State of Idaho, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Idaho County Shooting Range Land Conveyance Act.
		
			2.
			Definitions
			In this Act:
			
				(1)
				County
				The term County means Idaho County in the State of Idaho.
			
				(2)
				Map
				The term map means the map entitled Idaho County Land Conveyance and dated April 11, 2014.
			
				(3)
				Secretary
				The term Secretary means the Secretary of the Interior.
			
			3.
			Conveyance of land to Idaho County
			
				(a)
				In general
				As soon as practicable after notification by the County and subject to valid existing rights, the
			 Secretary shall convey to the County, without consideration, all right,
			 title, and interest of the United States in and to the Federal land
			 described in
			 subsection (b).
			
				(b)
				Description of land
				The Federal land referred to in subsection (a) consists of approximately 31 acres of land managed
			 by the
			 Bureau of Land Management and generally depicted on the map as Conveyance_Area.
			
				(c)
				Map and legal description
				
					(1)
					In general
					As soon as practicable after the date of enactment of this Act, the Secretary shall finalize the
			 legal description of the parcel of Federal land to be conveyed under this
			 section.
				
					(2)
					Minor errors
					The Secretary may correct any minor error in—
					
						(A)
						the map; or
					
						(B)
						the legal description.
					
					(3)
					Availability
					The map and legal description shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.
				
				(d)
				Use of conveyed land
				The land conveyed under this section shall be used only as a shooting range.
			
				(e)
				Administrative costs
				The Secretary shall require the County to pay all survey costs and other administrative costs
			 necessary for the preparation and completion of any patents for, and
			 transfers of title to, the Federal land described in subsection (b).
			
				(f)
				Conditions
				As a condition of the conveyance under subsection (a), the County shall agree—
				
					(1)
					to pay any administrative costs associated with the conveyance, including the costs of any
			 environmental, wildlife, cultural, or historic resources studies;
				
					(2)
					to release and indemnify the United States from any claims or liabilities that may arise from uses
			 carried out on the Federal land described in subsection (b) on or before
			 the date
			 of enactment of this Act by the United States or any person; and
				
					(3)
					to accept such reasonable terms and conditions as the Secretary determines necessary.
				
